Citation Nr: 1307812	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-41 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia Veterans Health System


THE ISSUES

1. Entitlement to payment or reimbursement of non-VA medical expenses incurred at Shands-Jacksonville Medical Center from December 26, 2009, to December 27, 2009. 

2. Entitlement to payment or reimbursement of non-VA medical expenses incurred at Baptist Medical Center from December 27, 2009, to December 28, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to August 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2010 decisions of the North Florida/South Georgia Veterans Health System, which denied payment or reimbursement of unauthorized medical expenses incurred at two private medical facilities in Jacksonville, Florida, from December 26, 2009, to December 28, 2009. 


FINDINGS OF FACT

1. The Veteran incurred medical expenses for emergency room treatment rendered from December 26, 2009, to December 27, 2009, at Shands-Jacksonville Hospital; prior authorization was not given by VA, nor can it be implied.

2. The Veteran incurred medical expenses for emergency room treatment rendered from December 27, 2009, to December 28, 2009, at Shands-Jacksonville Hospital; prior authorization was not given by VA, nor can it be implied.

3. At the time of the December 2009 medical treatment, the Veteran was service connected for left lower extremity radiculopathy, associated with osteoarthritis of the lumbar spine (40 percent); anxiety disorder (30 percent); osteoarthritis of the lumbar spine (20 percent); postoperative bunionectomy, left foot (0 percent); postoperative bunionectomy, right foot (0 percent); and residuals of a fracture, left femur (0 percent).  The Veteran was also in receipt of a total disability rating based on individual unemployability (TDIU) effective May 1, 2008. 

4. The services provided by Shands-Jacksonville Medical Center from December 26, 2009, to December 27, 2009, were not rendered in response to an emergency. 

5. The services provided by Baptist Medical Center from December 27, 2009, to December 28, 2009, were not rendered in response to an emergency. 


CONCLUSIONS OF LAW

1. The criteria for payment or reimbursement for the cost of unauthorized private medical expenses incurred at Shands-Jacksonville Medical Center from December 26, 2009, to December 27, 2009, have not been met. 38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2012).

2. The criteria for payment or reimbursement for the cost of unauthorized private medical expenses incurred at Baptist Medical Center from December 27, 2009, to December 28, 2009, have not been met. 38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

It is not clear whether the VCAA is applicable to claims such as the one decided herein. Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA). Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  In Beverly v. Nicholson, 19 Vet. App. 394, 403 -04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of 30 U.S.C.A. and 38 C.F.R., moreover, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses. According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132. 

On review, and to the extent the VCAA is applicable, the Board finds that VA has satisfied the duty to notify and to assist. 

In August 2010, VA notified the Veteran of the VCAA and of his and VA's obligations with regard to obtaining evidence.  The August 2010 Statement of the Case set forth relevant regulations and explained the reasons and bases for denial. The claims folder contains both VA medical records and private medical records pertaining to the treatment in question. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c) .

Factual Background

The Veteran seeks payment or reimbursement of unauthorized medical expenses incurred at two private medical facilities in Jacksonville, Florida, from December 26, 2009, to December 28, 2009.  He primarily contends that his lower extremity symptoms were "emergent" in nature and thus required emergency treatment. 

At the time of the December 2009 treatment, the Veteran was service connected for left lower extremity radiculopathy, associated with osteoarthritis of the lumbar spine (40 percent); anxiety disorder (30 percent); osteoarthritis of the lumbar spine (20 percent); postoperative bunionectomy, left foot (0 percent); postoperative bunionectomy, right foot (0 percent); and residuals of a fracture, left femur (0 percent).  The Veteran was also in receipt of a total disability rating based on individual unemployability (TDIU) effective May 1, 2008. 

The evidence of record shows that on December 26, 2009, the Veteran presented to the Shands Jacksonville emergency department with complaints of lower left extremity pain and swelling; the symptoms had been present for one week.  He was ambulatory and walked without difficulty, despite subjective complaints of pain with movement.  Objectively, the left lower extremity was warm to touch and sensation was equal.  The Veteran stated he was short of breath.  

Objective examination revealed normal cardiovascular, respiratory, neurological, and genitourinary systems.  Musculoskeletal examination was positive for extremity tenderness.  

An ultrasound of the bilateral lower extremities was performed on December 27, 2009.  No deep venous thrombosis or other abnormalities were found in either lower extremity.  There was, however, swelling at the left calf.  The Veteran was discharged later that morning, on December 27, 2009, with a diagnosis of acute left lower extremity swelling, moderately severe.  All systems were noted as normal upon discharge with the exception of extremity pain.  

Later that day, on December 27, 2009, the Veteran presented to the Baptist Medical Center emergency department with complaints of left leg swelling (for the last week) and low back pain.  Physical examination indicated that the Veteran was in "no apparent distress," or NAD.  All laboratory tests and body systems were noted as normal, with the exception of the lower extremity.  The Veteran underwent yet another ultrasound of the lower extremities on December 28, 2009, which revealed no evidence of deep venous thrombosis or other abnormalities.  A chest x-ray was also normal.  The final clinical impression was peripheral edema and left leg cellulitis. 

Shortly thereafter, on January 15, 2010, the Veteran presented to the VAMC for outpatient treatment and complaints of left leg swelling "for about a month" after falling.  He stated that he had been treated at Baptist for an infection and that the venous ultrasound was negative at that time.  

As noted above, in May 2010 decisions, the medical center denied the Veteran's claim for VA payment of unauthorized care because it was deemed "non-emergent."  The Veteran subsequently perfected this appeal. 

In his notice of disagreement, the Veteran stated that his legs were so swollen that he was unable to put on his shoes; the pain was so severe that he asked his wife to take him to the emergency room at Shands Jacksonville.  When the Veteran arrived at the emergency room, he stated that the doctor "only performed an ultrasound and then sent [him] home."  The Veteran stated that he was still in pain and could not walk, so he asked his wife to take him to Baptist Medical Center.  At Baptist, the Veteran reported that he was provided another ultrasound and prescribed medication for his swelling.  He stated that if he had been able to get into his primary care physician that same day, he would not have gone to the emergency room.  

Applicable Regulations and Analysis

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility. 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination. Similes v. Brown, 6 Vet. App. 555, 557 (1994). 

In this case, however, the Veteran does not dispute that the private treatment received at Shands-Jacksonville and Baptist was not "authorized" by the VA.  Rather, the Veteran claims the private treatment should be reimbursed because his symptoms were severe, or "emergent" in nature. See Notice of Disagreement.  

When the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met. See 38 U.S.C.A. § 1725 and § 1728 (West 2002).  Application of either statute is generally dependent on whether the claimant has an adjudicated service-connected disability. 

Here, it does not appear that the treatment in question was related to a service-connected disability.  However, the Veteran was granted entitlement to TDIU effective in 2008, which was prior to this treatment.  Therefore the question of whether the Veteran's private treatment was related to a service-connected disability is irrelevant in this case.

The Board acknowledges that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended. See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008). This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization. Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 or § 1728. 

The Board further notes that effective May 21, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C.A. § 1725  by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010).  Specifically, VA amended 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, and 17.1005, to expand the qualifications for payment or reimbursement to veterans who receive emergency services in non-VA facilities, and establish accompanying standards for the method and amount of payment or reimbursement.  The amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a veteran in certain circumstances. See 77 Fed. Reg. 23,615-23,618 (April 20, 2012). 

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 38 U.S.C.A. § 1728 (West 2002 ); 76 Fed. Reg. 79 ,069, 70,070 (to be codified at 38 C.F.R. § 17.120 ).

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized. See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 1725. 

To be eligible for reimbursement under this Act the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter r 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). See 38 C.F.R. § 17.1002.  Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility. See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g). 

These criteria are conjunctive, not disjunctive; thus, all criteria must be met. See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

Based on the facts of this case, as well as the applicable laws and regulations, the Board finds the preponderance of the evidence is against payment or reimbursement for private medical care, whether reimbursed under § 1725 or § 1728.  This is because the private treatment rendered at the two private medical facilities between December 26, 2009, and December 28, 2009, was for a condition not medically emergent; nor was it under circumstances that a prudent person would have thought emergent.  

In this regard, the RO obtained an additional, outside medical review to address the issue of emergent care.  Specifically, in June 2010, R. Hemmes (a Certified Physician Assistant, or PA-C), opined that the medical treatment rendered on both occasions was non-emergent.  He reasoned that, based on the emergency room records and the Veteran's reports, the condition had existed for at least one week prior to his first ER visit and that VA facilities were available.  

The Veteran argues that the conditions under which he sought emergency treatment from the private medical facilities did, in fact, constitute an emergency.

In this case, the pertinent inquiry is whether a prudent layperson would reasonably expect that his condition (or conditions) was such that delay in seeking treatment would be hazardous to life or health. See Swinney v. Shinseki, 23 Vet. App. 256, 264 (2009). 

Again, records of treatment from December 26, 2009, show that the Veteran was ambulatory upon arrival to Shands-Jacksonville emergency department and that his leg symptoms had been present for one week prior to admission.  With the exception of extremity tenderness, the Veteran's body systems were normal.  An ultrasound produced normal findings, and he was discharged several hours later (on December 27, 2009) in stable condition with diagnoses of lower left extremity pain and swelling and left calf swelling.  The clinical course at discharge was noted as "improving."  Later that day, on December 27, 2009, the Veteran presented to yet another private medical facility (Baptist) with similar complaints of left leg swelling; he arrived in "no apparent distress."  The Veteran noted that the condition had been present for one week.  A second ultrasound again reflected normal findings.  The Veteran was discharged in "improved" condition with diagnoses of left leg cellulitis and peripheral edema.  

In sum, the evidence reflects that the Veteran had been experiencing lower extremity symptoms (pain and swelling) for an entire week leading up to his admission to Shands-Jacksonville and Baptist Medical Center emergency departments for treatment of the same; for both ER visits, the Veteran arrived in a private vehicle and there is no indication that an ambulance was called on either occasion.  Emergency room records show that the Veteran was ambulatory upon arrival at the private medical facilities and that he was in no apparent distress (Baptist).  He was discharged from both facilities as "stable," and/or "improved."  Under these circumstances, a prudent lay person would not find it necessary to seek emergency medical treatment at the nearest facility.  

The Board further observes that, in his NOD, the Veteran stated that he would not have gone to the ER if he had been able to receive treatment from his VA primary care physician (Dr. Schenker) that same day; however, there is no indication that the Veteran actually attempted to call or visit his VA physician or, if he did, that he would not have received treatment that same day.  There is also no evidence that he was referred to the nearest emergency medical facility by his VA physician.  Additionally, there is no assertion that VA emergency rooms were not available, and the objective evidence does not otherwise indicate that he (or his wife, who drove him to the ER on both occasions) was unable to drive the extra distance (if any) to a VA facility.

The Board acknowledges that the Veteran disagrees with this conclusion.  Here, the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his pain at the time of the medical care in December 2009 and other experienced symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). See also Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He is also competent to express his belief that the pain and swelling of his lower extremities were of such severity that he required medical care.  

However, to the extent that such symptoms constituted a medical emergency, the Board observes that no medical professional has indicated the Veteran's private medical treatment in December 2009 was under emergent circumstances.  Indeed there is medical evidence to the contrary.  The Board has placed greater probative weight on the conclusions expressed by the independent health care provider who, after review of the pertinent medical records, concluded that his situation did not constitute a medical emergency.  

In addition to the objective medical evidence/opinions, the Board has carefully considered the Veteran's statements as well as his medical history at the time of the December 2009 private treatment.  The Board has also considered the Veteran's statements as to his state of mind, and his belief that his symptoms necessitated urgent care at the time services were rendered.  However, as explained above, after considering the totality of the circumstances, the Board finds that a prudent layperson would not consider the situation emergent.

While the Board is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable. See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

Given the foregoing, the Board finds that a preponderance of the evidence is against reimbursement or payment for the unauthorized private medical treatment that the Veteran received at Shands-Jacksonville Medical Center from December 26, 2009, to December 27, 2009, and at Baptist Medical Center from December 27, 2009, to December 28, 2009.  As such, the doctrine of reasonable doubt is not for application and the claim is denied. See 38 C.F.R. § 3.102 (2012). 




ORDER

Payment or reimbursement for medical expenses incurred during treatment from December 26, 2009, to December 27, 2009, at Shands-Jacksonville Medical Center is denied.

Payment or reimbursement for medical expenses incurred during treatment from December 27, 2009, to December 28, 2009, at Baptist Medical Center is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


